            Case 1:20-cv-01791-ALC Document 25 Filed 03/01/21 Page 1 of 1




                                                                                                         March 1, 2021

February 25, 2021

Via ECF and courtesy copy via email:
(ALCarterNYSDChambers @nysd.uscourts.gov)

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

                  Re:      1:19-cv-02978-ALC and 1:20-cv-01791-ALC
                           Plaintiffs’ Request for Adjournment and Stay or Pre-Motion Conference

Dear Judge Carter:

    Our office, as counsel for Plaintiffs Hoechstetter, et al. in the above-referenced matter and in accordance
with Your Honor's Individual Practices, writes to advise the Court of recent developments between the parties.

     On July 30, 2020, the undersigned counsel for Plaintiffs together with counsel for Defendants Columbia
University, et al. and New York Presbyterian Hospital executed an “Agreement” memorializing the parties’
belief that “… it is in their mutual interest to pursue settlement of the Claims at this time” and “that the parties
agree to proceed in good faith .…” Pursuant to the Agreement, and prior to the commencement of settlement
discussions between the parties, Plaintiffs served upon Defendants Columbia University, et al. and New York
Presbyterian Hospital Plaintiff questionnaires. As directed by the Court, on October 9, 2020 the parties submitted
a joint letter update advising the Court of the status of negotiations and requesting a continued stay while the
parties continued to negotiate. The Court directed a further status update on February 26, 2021 (Docket 80).

     The parties wish to advise Your Honor that settlement negotiations continue, with another mediation session
taking place tomorrow, February 27, 2021. The parties anticipate holding several additional negotiation sessions
in the coming days and weeks given that our mutual desire to work together toward achieving a fair resolution
remains strong. As such, the parties respectfully ask for a continuance of the previously imposed stay in both
actions, thereby allowing the parties to continue to explore an amicable resolution. With the Court’s permission,
the parties will provide another joint status update in sixty days.

      Thank you for your attention to this matter and consideration of the foregoing.

Very truly yours,


Adam P. Slater, Esq.                                 March 1, 2021
Counsel for Plaintiffs                               The Parties shall file a
Slater Slater Schulman LLP                           joint status letter by
                                                     April 30, 2021.
cc:       All Parties Via ECF
          Magistrate Judge Katharine H. Parker Via Email:
          Parker_NYSDChambers@nysd.uscourts.gov
